            Case 1:20-cr-00620-AT Document 16 Filed 02/09/21 Page 1 of 5

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: 2/9/2021

               -against-
                                                                             20 Cr. 620 (AT)

                                                                                 ORDER
ENRICO MCDONALD,
                              Defendant.

ANALISA TORRES, District Judge:

       I.     Setting Remote Proceeding

       The conference scheduled for February 17, 2021, is hereby RESCHEDULED to a change

of plea hearing in this action on February 17, 2021, at 10:30 a.m. The hearing shall proceed by

telephone. Instructions for the parties’ participation in the proceeding are set out below.

       Under the terms of Section 15002(b)(2) of the CARES Act, Pub. L. No. 116-136 (2020),

the Judicial Conference of the United States has found that emergency conditions due to the

national emergency declared by the President with respect to COVID-19 materially have affected

and will materially affect the functioning of the federal courts, and the Chief Judge of this district

has entered an order finding that “felony pleas under Rule 11 of the Federal Rules of Criminal

Procedure [and] felony sentencings under Rule 32 of the Federal Rules of Criminal

Procedure . . . cannot be conducted in person without seriously jeopardizing public health and

safety,” and authorizing such proceedings to be conducted by “video teleconferencing, or

telephone conferencing if video conferencing is not reasonably available . . . with the consent of

the defendant . . . after consultation with counsel and upon a finding by the presiding judge that

the proceeding cannot be further delayed without serious harm to the interests of justice.” In re

Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 2 (S.D.N.Y. December 8, 2020).
             Case 1:20-cr-00620-AT Document 16 Filed 02/09/21 Page 2 of 5


       Defendant’s counsel having represented to the Court that Defendant consents to this

change of plea being conducted via telephone, ECF No. 15, the Court finds that this proceeding

cannot be further delayed without serious harm to the interests of justice because it will result in

the expeditious resolution of this matter, without the need to expend substantial court resources

and the possibility of a lengthy delay before a jury trial can be conducted. Accordingly, pursuant

to Section 15002(b)(2)(A) of the CARES Act, the change of plea hearing shall proceed by

telephone.

       II.     Instructions

       The conference shall proceed via telephone on February 17, 2021, at 10:30 a.m. At the

time of the conference, the parties are directed to dial 888-398-2342 or 215-861-0674, and enter

access code 5598827. Co-counsel, members of the press, and the public may access the audio

feed of the conference by using the same information. All of those accessing the conference—

whether in listen-only mode or otherwise—are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

of those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at a

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20 Misc. 174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

                                                  2
           Case 1:20-cr-00620-AT Document 16 Filed 02/09/21 Page 3 of 5


obtain or affix the Defendant’s signature on the form, counsel shall inform the Court in advance

of the hearing and the Court will conduct an inquiry at the outset of the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature to the form.

       To the extent that there are any other documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if

defense counsel is unable to do so, the Court will conduct an inquiry during the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: February 9, 2021
       New York, New York




                                                 3
              Case 1:20-cr-00620-AT Document 16 Filed 02/09/21 Page 4 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                   -v-                                                  CRIMINAL PROCEEDING

ENRICO MCDONALD,                                                          20 Cr. 620 (AT)
                             Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
                                                              4
           Case 1:20-cr-00620-AT Document 16 Filed 02/09/21 Page 5 of 5


        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding. I
        also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




                                                5
